MCDONALD, J.,
concurring. I agree that the judgment of the trial court should be affirmed.
I disagreed with the majority’s application of General Statutes (Rev. to 1995) § 12-53 (a) and (b) to other than omitted personal property in United Illuminating Co. v. New Haven, 240 Conn. 422, 692 A.2d 742 (1997), and Southern Connecticut Gas Co. v. Bridgeport, 240 Conn. 469, 692 A.2d 771 (1997), arid continue to express that position in this case.
This case illustrates the abuses to which the ruling in United Illuminating Co. could lead in the cases of other taxpayers where the taxing authority may wish to use a bounty hunter to valúate personal property, to go back three years and to add a 25 percent penalty.
I concur in the judgment.